Taulane, J.,
— The plaintiff, Philip Cohen, has a Federal permit to manufacture a toilet preparation known as Parma Violet Perfume. One of its chief ingredients is denatured alcohol, but if manufactured according to the permit, it could not be redistilled or otherwise treated so as to be fit for beverage purposes.
Some 2000 gallons of said perfume, prepared by Cohen, one of the plaintiffs, and sold by him to Hoffberg, another plaintiff, while being transported by Kessler, a teamster, along the streets of the City of Philadelphia, were seized by the police on the ground that said perfume was not manufactured in accordance with the Federal permit, but contrary thereto, so that said perfume could be readily converted, by distillation or other process, into an alcoholic substance fit for beverage purposes.
Immediately upon its seizure, the perfume was delivered to the District Attorney for condemnation in accordance with the provisions of the Snyder Act (March 27, 1923, P. L. 34).
The plaintiffs filed a bill in this court, alleging that the perfume was manufactured in strict accordance with the permit; that it was not subject to seizure as a violation of the prohibition laws, and prayed that the perfume be returned to them, and the police officials be restrained by injunction from interfering with the lawful conduct of their business.
The defendants filed an answer, denying the allegations of the bill, and the issue so framed has been tried. The Trial Judge found that the perfume was manufactured in accordance with the permit, and that the plaintiffs are entitled to the relief prayed for.
As the perfume was seized as an alcoholic liquor, intended for use for beverage purposes in violation of the prohibition laws, and is in the possession of the District Attorney for condemnation, we think this court has no jurisdiction to determine whether the perfume was subject to seizure. The determination of that question is vested exclusively by the Snyder Act in the Court of Quarter Sessions on proceedings for condemnation by the District Attorney. If the perfume was manufactured in accordance with the permit, and was not intended for use for beverage purposes, of course, it could not be legally seized and condemned. And that is the question which the Court of Quarter Sessions will be obliged to decide in the condemnation proceedings already instituted by the District Attorney. If this is not the law, courts of equity, and not the Courts of Quarter Sessions, will be constantly called upon to determine questions of the right to seize and condemn illegal liquor.
Wherever the legislature provides a special remedy, that remedy is exclusive. Under no circumstances could we order the return of the perfume to the plaintiffs, because section 21 of the Act of Feb. 19, 1926, P. L. 16, 26, provides: “No property rights shall exist in any alcohol or alcoholic liquid manufactured, produced, distilled, developed, or used in the process of manufacture, denatured, redistilled, recovered, reused, held in bond, held in storage as bailee for hire, sold at wholesale, or transported for hire, in violation of any of the provisions of this act, and the same shall be deemed contraband and forthwith destroyed. No alcohol or alcoholic liquid in the custody of any officer of the law shall be seized or taken from him on any writ of replevin, injunction or other like process.”
The Snyder Act provides a very complete and exclusive procedure for the seizure and condemnation of alcoholic liquids, and the framers of the act purposely excluded the intermeddling of courts of equity by injunctions or like orders.
*157The plaintiffs contend that section 21 has no application unless the alcoholic liquid violates the prohibition laws. In a sense, that may be true, but the moment an alcoholic substance is seized as a violation of law, the legality of the seizure must be determined by the Courts of Quarter Sessions. Should we adopt the plaintiffs’ view, we would have a trial first in a court of equity, and if it be adverse to the claimant, he would have another opportunity in the Courts of Quarter Sessions.
We are satisfied that we are without jurisdiction and cannot order the return of the perfume to the plaintiffs.
A consideration of the merits of the case would not benefit the plaintiffs. The weight of the evidence suggests that the perfume was not manufactured according to the permit and that its sale and distribution was for illegal purposes. We are not called upon, however, to decide these questions, but leave them for decision in the condemnation proceedings.
We do not think an injunction should be issued against the police officials.
Courts of equity, as a general rule, have no jurisdiction or power to restrain or interfere with public officials in the enforcement of the criminal law: 32 Corpus Juris, 261. Courts of equity, in some instances, have issued injunctions to restrain the enforcement of an unconstitutional statute (Tyson v. United Theatre Ticket Offices, 273 U. S. 418) or to restrain police officers from doing some definite, concrete act, admittedly and concededly illegal. Even in such cases, courts of equity hesitate to interfere with the police.
Here the situation is different. The plaintiffs are engaged in a business where its lawfulness depends primarily upon the plaintiffs themselves. It has all sorts of ramifications leading to abuses and criminality. The police should have a free hand to enforce the liquor laws. We should not restrain them in advance or attempt to decide what they can and cannot do in enforcing the law. The circumstances of each ease as it arises will determine what action the police should take. It would embarrass the police in the performance of their duties if they were obliged each time they considered there was a violation of the law to interpret our injunction, which at best would only be in the most general terms. It would mean little for us to restrain the police from interfering with the lawful conduct of the plaintiffs’ business. If the plaintiffs conduct their business in a lawful manner, they need no injunction nor need they have any reasonable fear of police interference. We have no reason to believe that the police will molest the plaintiffs unless they violate the law. For any abuse of power on the part of the police the plaintiffs have ample redress in the civil and criminal law: Delaney v. Flood, 183 N. Y. 323.
The policy of courts of equity in refusing to interfere with the administration of the criminal law is admirably stated by Earl, J., in Davis v. American Society for the Prevention of Cruelty to Animals, 75 N. Y. 362, where he says: “A person threatened with arrest for keeping a bawdy-house or for violating the excise law, or even for the crime of murder, upon the allegation of his innocence of the crime charged, and of irreparable mischief which would follow his arrest, could always draw the question of his guilt or innocence from trial in the proper form. An innocent person, upon an accusation of crime, may be arrested and ruined in his character and property, and the damage he thus sustains is damnum absque injuria, unless the case is such that he can maintain an action for malicious prosecution or false imprisonment. He is exposed to the risks of such damage by being a member of an organized society, and his compensation for such risks may be found in the general welfare which society is organized to promote. This action is absolutely without sanction in the precedents or principles of equity.”
*158We think the exceptions must be sustained.
Judge McDevitt dissents and is of the opinion that an injunction should issue against the defendants as prayed for by the plaintiffs.
And now, to wit, Dec. 18, 1929, upon consideration of the foregoing case, it is ordered, adjudged and decreed as follows:
1. Defendants’ exceptions are sustained.
2. The bill is dismissed.
3. Plaintiffs to pay costs.